Citation Nr: 0609448	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for conjunctivitis of the 
right eye, including as secondary to service-connected 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 through 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

Competent medical evidence does not show a current diagnosis 
of conjunctivitis of the veteran's right eye, which is 
causally related to military service or to a service-
connected disability.


CONCLUSION OF LAW

The criteria for service connection for conjunctivitis of the 
right eye, including as secondary to service-connected 
pterygium of the right eye, are not met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for conjunctivitis to 
his right eye.  He contends that the condition was incurred 
in service and may have been caused by his service-connected 
right eye pterygium.  The preponderance of the evidence is 
against his claim, because there is no current diagnosis of 
conjunctivitis.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).  Additionally, service connection may 
be granted for a disorder found to be proximately due to, or 
the result of, a service-connected disability, including on 
the basis of aggravation.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran does not have a current diagnosis of 
conjunctivitis.  A March 1998 medical record shows a 
diagnosis of conjunctivitis, and in an addendum to the May 
2001 VA examination report, a history of conjunctivitis was 
reported.  But no conjunctivitis was found to be present on 
VA examination in May 2001, September 2001, or October 2004.  
Instead, the October 2004 VA examiner diagnosed the veteran 
with right nasal pterygium, visually insignificant; bilateral 
meibomian gland dysfunction; and bilateral nuclear sclerotic 
cataracts.  The examiner added that there was no 
conjunctivitis present in either eye.  The three documented 
cases of conjunctivitis in service, and again in March 1998 
and January 2000, do not warrant a finding of a chronic 
condition incurred in service that has continued post 
service.  38 C.F.R. § 3.303(b).  The Board acknowledges that, 
in a February 2000 statement, the veteran's private 
ophthalmologist indicated that the veteran has chronic 
conjunctivitis; that the veteran reported exposure to 
multiple chemicals while in service; and that it is possible 
that the prior exposure is contributing to the development of 
his conjunctivitis.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, the 
Board finds that the February 2000 physician's statement 
possibly linking claimed conjunctivitis to service to be 
unpersuasive since its basis appears to be based primarily on 
the assertions made by the veteran and treatment beginning 
more than 37 years after his discharge from service.

The veteran testified that the claimed condition is chronic 
in nature and he and his representative assert that it is due 
to service or could be due to his service-connected pterygium 
of the right eye.  They, as lay persons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, their 
statements do not establish the required evidence needed.  In 
the absence of clinical findings of the claimed condition 
(conjunctivitis), the post-service medical evidence fails to 
show medical evidence of conjunctivitis related to service on 
both a direct or secondary basis, therefore, his claim must 
be denied.  Brammer, 3 Vet. App. at 225.   

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's service-connection claim for conjunctivitis; the 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

Collectively, during his hearing and in VA notice letters 
dated in April 2001, August 2003, and May 2004, VA notified 
the veteran of the evidence necessary to establish 
entitlement to service connection, notified him of what VA 
would obtain on his behalf, and what VA needed him to obtain.  
The April 2001 letter also memorialized a telephone 
conversation between the veteran and VA during which the 
veteran was asked for any additional information to submit 
with regard to the claim.  The veteran replied in the 
negative.  At his hearing, the undersigned Veterans Law Judge 
notified the veteran that he needed to show that he had 
conjunctivitis and that he would also have to show that, for 
service connection on a secondary basis, that the claimed 
disorder was due to his service-connected pterygium of the 
right eye.  In compliance with the May 2004 remand, in a 
letter dated the same month, VA updated the veteran as to the 
content of his claims file and notified him what VA still 
needed, including any evidence he had pertaining to his 
claim.  In light of the Board's denial of the veteran's 
service-connection claim, no initial disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's lay statements and testimony, service, 
non-VA and VA medical records, and several VA examination 
reports.  

During his testimony, the veteran indicated that some of the 
doctors who treated him for right eye problems are now 
deceased.  Where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  Counts v. Brown, 
6 Vet. App. 473, 477 (1994).  Following the September 2003 
hearing, in a May 2004 letter, VA requested that the veteran 
provide signed authorizations in order to obtain additional 
private medical records.  In response, the veteran stated, 
"[y]ou have all medical evidence, documents and letters to 
adjudicate my claim.  Do not delay the claim anymore and 
adjudicate as soon as possible."  In January 2005, the 
veteran again stated that he had no additional evidence for 
the record.  The Board observes that the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In January 2005, VA readjudicated the issue on 
appeal and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's May 2004 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby, particularly in the absence of the 
claimed disorder.  The content of the notice provided to the 
appellant, in the various notice letters and at his hearing, 
along with a February 2002 statement of the case and an SSOC, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002)and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence, testimony, and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement have been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
such, the Board finds that VA's duties to notify and assist 
have been met.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (harmless error).




ORDER

Service connection for conjunctivitis of the right eye, to 
included as secondary to service-connected pterygium of the 
right eye, is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


